1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Claims 1-19 are pending.

3.  Applicant’s election with traverse of Group I, claims 1-11, directed to an isolated anti-OX40 monoclonal antibody comprising the CDRs of SEQ ID NOs: 2,5,7,9,11, 13 (i.e., clone 6A12), filed on 11/17/2020, is acknowledged.   In view of Applicant’s traversal the restriction requirement, mailed 9/20/2020 is hereby withdrawn.  Applicant traversal is Moot.  

4. Claims 1-19  are under examination as they read on an isolated anti-OX40 monoclonal antibody comprising the CDRs of SEQ ID NOs: 2,5,7,9,11, 13 (i.e., clone 6A12) and a method of treating a cancer disease in a subject.

5.  Claim 7 is objected to for the recitation “human” antibody because it is not clear how a mouse CDRs claim 1 are now fully human antibody.

6.  Applicant is invited to explain the difference between “a cancer disease” recited in claims 12-14 and a cancer.   The “cancer disease” is not a common term in the art and the specification does not distinguish the two terms.  
  
     
7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
8.  Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The claims are directed to the treat a cancer disease in a subject with anti-OX40 antibody, 6A12.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

Example 21 humanized anti-OX40 monoclonal antibodies had in vivo anti-tumor effect.

[0211] In vivo anti-tumor activity of antibodies 68C8-H2L3 and 71H8-H2L3 were studied in an animal model established by grafting MC38 murine colon adenocarcinoma in transgenic mice with human OX40 (GemPharmatech Co. Ltd, China). Each mouse was subcutaneously injected with 1.times.10.sup.6 MC38 cells at one flank at day 0. When tumors grew to about 80 mm.sup.3, the animals were randomly assigned into five groups, 8 mice per group. The animals were then i.p. adminiatered with 68C8-H2L3, 71H8-H2L3, control antibodies or PBS at a dose of 10 mg/kg/day at Day 5, 8, 12, 15 and 18.

The specification discloses that tumor growth inhibition was observed in all mice (in the group with 71H8H2L3 administration) or most mice (6 out of 8 in the group with 68C8H2L3 administration) even post antibody withhold. Further, in the group treated with antibody 71H8H2L3, complete regression (CR) were found in all of the 4 remaining mice at Day 60, while CR was observed in only half of the mice in the other antibody administration groups. In addition, as shown in Fig. 17, antibodies 71H8H2L3 and 68C8H2L3 both evidently increased CD8+CD45+ cells [00246].

[00237] As shown in Fig. 14, all the antibodies bound to full length 0X40 ECD-mFc, truncant 1-mFc and truncant 2-mFc, but not to truncant 3-mFc. The results indicated that antibodies 68C8H2L3 and 71H8 H2L3, along with the two reference antibodies, bound to the epitopes localized at CRD3/4.

[00200]  Antibody 68C8 and 71H8, the two having the highest agonist activity, may bind the same or similar epitope as MEDI0562-hFc and RG7888-hFc.

Table 7 shows that claimed antibody 6A12 does not bind same or similar epitope as MEDI0562-hFc and RG7888-hFc.

    PNG
    media_image1.png
    48
    235
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    29
    233
    media_image2.png
    Greyscale


Table 6. Agonistic activities of anti-0X40 antibodies.  Fig. 3. Several antibodies, such as 68C8 and 71H8, had lower EC50 values and thus higher agonistic activity than the two controls.  However, 6A12 has higher EC50 value than both 68C8 and 71H8 and thus lower agonistic activity than those two antibodies.

    PNG
    media_image3.png
    186
    257
    media_image3.png
    Greyscale


The specification shows that tumor growth inhibition was observed in all mice using 71H8H2L3 68C8H2L3. However, the instant specification show that the claimed 6A12 antibody is directed to an epitope that is different form the 68C8 and 71H8, MEDI0562-hFc and RG7888-hFc.  The specification fails to show that the claimed 6A12 antibody binds within the active site of OX40 antigen, epitopes localized at CRD3/4. Also the specification show that the claimed antibody has h EC50 value and thus lower agonist activity of 6A12.   Those skilled in the art would conclude that activating OX40 sand promoting T cell costimulation and IL-2 secretion and T cell proliferation  with 6A12 antibody is unlikely to be a useful therapeutic strategy as an in vivo anti-tumor agent because of the 6A12 antibody binds epitope localized outside CRD3/4 region responsible for the this activities as shown by antibodies 68C8 and 71H8, MEDI0562-hFc and RG7888-hFc.  6A12 antibody fails to show an in vivo T-cell –mediated cancer disease.  6A12 antibody has not been shown to bind an epitope involved in activating OX40 sand promoting T cell costimulation and IL-2 secretion and T cell proliferation.  Importantly, the specification fails to show that the 6A12 antibody reproduce the effect of antibodies 68C8 and 71H8, MEDI0562 and RG7888 affinity, epitope selection, valency and receptor occupancy.

The MPEP states that the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. See MPEP 2164.02.

 In the instant case, however, Applicant fails to demonstrate in vivo treatment of T cell-mediated cancer disease including lymphoma, melanoma, sarcoma, colon cancer, breast cancer, glioma, head and neck squamous cell carcinoma, non-small cell lung cancer, and colon adenocarcinoma. The specification does not provide exemplification of animal model to treat a cancer disease with 6A12 antibody. Since 6A12 antibody does not share a common epitope with functional agnostic anti-OX40 antibodies in the treatment of cancer diseases would not enable a person skilled in the art to make and use the claimed invention without undue experimentation. Given the relatively incomplete understanding in correlating in 6A12 antibody and the functional anti-OX40 antibodies, 68C8 and 71H8, MEDI0562-hFc and RG7888-hFc to clinical treatment of cancer diseases, and the lack of a reasonable correlation between the narrow disclosure in the 

 If the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied". The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims." MPEP § 2164.03.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

9.  claims 1-11 are allowable. 

10.  The Pat. 10442866 listed on PTO-892 is the issued patent from the parent application 16/254,624.
 
10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 15, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644